DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 January 2021 has been entered.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
Independent claims 1, 8, 9, and 10, recite the claim element “a centrifugal stirrer having no impeller” which is indefinite because the particular structure intended to be included or excluded by the claim language is not clear. The specification, at paragraph [0010], defines “a centrifugal stirrer having no impeller” to mean “a stirrer itself having no impeller in appearance but having a function of stirring a fluid using centrifugal force.” However, as shown in the prior art references below, numerous structurally distinct structures read on the claim recitation “a centrifugal stirrer having no impeller” and it is unclear as to what particular structure is intended to be included or excluded by the recitation “a centrifugal stirrer having no impeller.” Thus, the metes and bounds of the claims cannot reasonably be ascertained.
The reference Richmond (US 1,031,666) discloses a distinct stirrer device (1) (see page 1, line 33-47; page 2, lines 2-41; Figs. 1-4), which reads on the claim element a centrifugal stirrer having no impeller.
The reference Monahan (US 1,645,614) discloses a distinct stirrer device (2) (see page 1, line 1-92; Figs. 1-5), which reads on the claim element a centrifugal stirrer having no impeller.
The reference McLeod (US 2,635,860) discloses a distinct stirrer device (10) (see col. 2, line 38 to col. 4, line 11; Fig. 1), which reads on the claim element a centrifugal stirrer having no impeller.
The reference Greblick et al. (US 2,718,385), discloses a distinct stirrer device (see col. 2, lines 23-54; Figs. 1 and 5), which reads on the claim element a centrifugal stirrer having no impeller.
The reference Burton (US 3,170,638) discloses a distinct stirrer device (20, 40) (see col. 4, lines 6 to col. 5, line 52; Figs. 1, 5, 11), which reads on the claim element a centrifugal stirrer having no impeller.
The reference Pfaender et al. (US 3,951,741) discloses a distinct stirrer device (3) (see col. 5, lines 36-60; Fig. 2), which reads on the claim element a centrifugal stirrer having no impeller.
The reference Huber (US 4,138,215) discloses a distinct stirrer device (6) (see col. 9, lines 9-60; Fig. 4), which reads on the claim element a centrifugal stirrer having no impeller.
The reference Cowen et al. (US 4,356,133) discloses a distinct stirrer device (2) (see col. 1, lines 25-35; col. 2, lines 27-65; Fig. 1), which reads on the claim element a centrifugal stirrer having no impeller.
The reference Ohishi et al. (US 4,943,164) discloses a distinct stirrer device (1) (see col. 7, line 35 to col. 8, line 2; Figs. 1-2), which reads on the claim element a centrifugal stirrer having no impeller.
The reference Gantner et al. (US 5,551,779) discloses a distinct stirrer device (1, 2) (see col. 3, line 37 to col. 4, line 24; Figs. 1-2), which reads on the claim element a centrifugal stirrer having no impeller.
The reference Kozyuk (US 2004/0022122) discloses a distinct stirrer device (100) (see paras. [0035]-[0041]; Fig. 1A), which reads on the claim element a centrifugal stirrer having no impeller.
The reference Murosako (US 2004/0085856) discloses a distinct stirrer device (20) (see paras. [0005]-[0006]; [0043]; [0050]; [0051]; Figs. 1-3 and 9-12), which reads on the claim element a centrifugal stirrer having no impeller. 
Claim 1 recites the limitation "the side chain" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “wherein the peptide bearing trityl protecting groups on the side chain comprises an amount of de-tritylated products that is less than, or equal to 5%” which is unclear. It is unclear from this claim language whether the de-tritylated products are part of the peptide or in admixture with the peptide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saneii (US 4,746,490) in view of Murata (US 2012/0081990), Wessman et al. (US 2015/0225444), and Kang et al. (US 6,015,881).
Regarding claims 1, 6, and 11, the reference Saneii discloses a method for producing a peptide, the method comprising: performing a solid-phase synthesis of a peptide by placing solid phase support materials along with reagents and solvents into a reaction vessel and agitating the contents of the reaction vessel to carry out the solid-phase peptide synthesis (see col. 3, lines 55-68; col. 6, lines 43-56; Figs. 1-2A). The reference Saneii further discloses that the contents of the reaction vessel (35) can be agitated by making use of a stirring stick, an internal stirrer powered by an external rotating magnet, a vibrator or any other conventional agitating means (see col. 6, lines 43-51). The reference Saneii further teaches that the reaction vessel may be used for producing a long chain peptide (see col. 9, lines 16-19; col. 21, lines 64-66). Thus, the method as taught by Saneii is considered capable of producing a peptide having between 5 and 150 amino acid residues. The reference Saneii, however, does not specifically disclose a centrifugal stirrer having no impeller for agitating the contents of the reaction vessel. The reference Murata teaches a centrifugal stirrer having no impeller for performing a stirring operation in a safe and efficient manner (see Abstract; Figs. 1-3). The reference Murata further teaches that the stirrer is advantageously suitable for dispersing a solid, such as a powder or solid particles, in a liquid without the problem of the solid particles being pulverized, which is likely to be encountered when 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saneii and Murata, and utilized the stirrer of Murata for performing the mixing operation in the reaction vessel of Saneii since the reference Murata teaches that the stirrer is advantageously suitable for dispersing a solid such as a powder or solid particles in a liquid without the problem of the solid particles being pulverized by the stirrer (see Abstract; paras. [0007]; [0216]). Further, as evidenced by the reference Wessman et al. (see paras. [0005]-[0007]), the art recognizes for the need to avoid damaging of the solid phase support materials (i.e., the peptide synthesis resin beads) by the mixing device employed when performing a solid phase peptide synthesis. Thus, one having ordinary skill in the would have found it advantageous to employ the stirrer device of Murata for performing the mixing operation in the reaction vessel of Saneii since the stirrer device of Murata has no impeller that would damage the solid phase support materials. In addition, the reference Murata teaches that, with the use of the disclosed 
With respect to the peptide produced being a peptide bearing trityl protecting groups on the side chain, as evidence by the reference Kang et al. (see col. 7, lines 1-10; col. 9, lines 66-67; col. 11, lines 21-34), it is typical the art to produce a peptide bearing trityl side chain protecting groups via solid phase peptide synthesis techniques. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce a peptide bearing trityl protecting groups as claimed by applicant using the method of Saneii as modified in view of the teachings Murata and Wessman et al. because, as evidence by the reference Kang et al. (see col. 7, lines 1-10; col. 9, lines 66-67; col. 11, lines 21-34), it is typical the art to produce a peptide bearing trityl side chain protecting groups via solid phase peptide synthesis techniques.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saneii (US 4,746,490) in view of Murata (US 2012/0081990) and Wessman et al. (US 2015/0225444).
Regarding claims 8-10, the reference Saneii discloses a reaction vessel (35) for conducting a solid phase peptide synthesis (see col. 3, lines 55-68; Figs. 1-2A). The reference Saneii further discloses that the reaction vessel is equipped with a means for agitating the contents of the reaction vessel, and that the means for agitating may take the form of a stirring stick, an internal stirrer powered by an external rotating magnet, a vibrator or any conventional agitating means (see col. 6, lines 43-51; col. 8, lines 10-14). The reference Saneii further discloses that the reaction vessel may be provided with: a 
The reference Saneii, however, does not specifically disclose a centrifugal stirrer having no impeller for agitating the contents of the reaction vessel. The reference Murata teaches a centrifugal stirrer having no impeller for performing a stirring operation in a safe and efficient manner (see Abstract; Figs. 1-3). The reference Murata further teaches that the stirrer is advantageously suitable for dispersing a solid, such as a powder or solid particles, in a liquid without the problem of the solid particles being pulverized, which is likely to be encountered when using a conventional stirrer with an impeller (see para. [0007]). The reference Murata further teaches that the stirrer comprises a main body (10) configured to rotate about a rotating shaft (20), an inlet port (12) provided on a surface of the main body (10b), an outlet port provided on the surface of the main body (10c), and a flow path (16) connecting the inlet port to the outlet port, wherein the inlet port (12) is provided closer to the rotating shaft (20) than the outlet port (14), and the outlet port (14) is provided more distant from the rotating shaft in a centrifugal direction than the inlet port (12) (see paras. [0105]-[0112]; Figs. 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saneii and Murata, and utilized the stirrer of Murata for performing the mixing operation in the reaction vessel of Saneii since the reference Murata teaches that the stirrer is .   
Response to Arguments
Applicant's arguments filed on 4 January 2021 have been fully considered but they are not persuasive. 
Applicant argues that a person having ordinary skill in the art would not have combined the teachings of Saneii and Murata to arrive at the claimed invention with reasonable expectation of success in view of the contradictory disclosures and numerous alternatives the combination of references teaches (see Remarks pages 4-5). 
The examiner respectfully disagrees. According to the teachings of the reference Saneii, the reaction vessel of Saneii may be equipped with means for agitating its contents, which means may take the form of a stirring stick, an internal stirrer powered 
Applicant argues that modifying Saneii’s apparatus with the stirrer device of Murata would fail to arrive at the claimed invention because Murata’s stirrer device would produce a peptide with at least 10.9-12.8% de-tritylated products as evidenced by Applicant’s result for Comparative Examples 1-2, which employ a stirrer (see Remarks, page 6, lines 3-9).
The examiner respectfully disagree. As no structural distinction is seen between the stirrer device employed in the claimed method and that of the stirrer device taught by Murata, one of ordinary skill in the art would have arrived at the claimed invention with a reasonable expectation of success when modifying Saneii’s apparatus with the stirrer device of Murata. 
.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774